                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 ANTHONY AMEY,                                     )
                                                   )        Case Nos. 1:17-cr-104; 1:20-cv-184
         Petitioner,                               )
                                                   )        Judge Travis R. McDonough
 v.                                                )
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
         Respondent.                               )


                                   MEMORANDUM OPINION



        Before the Court are Petitioner Anthony Amey’s motions to set aside, vacate, or correct

his sentence filed pursuant to 28 U.S.C. § 2255. (Docs. 34, 36 in Case No. 1:17-cr- 104; Doc. 1

in Case No. 1:20-cv-184.) For the following reasons, the Court will DENY Petitioner’s motions.

  I.    BACKGROUND

        On July 25, 2017, a grand jury returned a one-count indictment charging Petitioner with

possession of heroin with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C).

(Doc. 1 in Case No. 1:17-cv-104.) On December 5, 2017, Petitioner entered into a plea

agreement with the Government pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal

Procedure. (Doc. 14 in Case No. 1:17-cv-104.) As part of the agreement, Petitioner and the

Government agreed that a sentence of 132 months’ incarceration followed by a three-year term

of supervised release was an appropriate disposition of his case. (Id. at 3.) The plea agreement

further provides that Petitioner “knowingly and voluntarily waives the right to file any motions

or pleadings pursuant to 28 U.S.C. § 2255 or to collaterally attack [his] conviction(s) and/or

resulting sentence,” but also states that “the parties agree that [Petitioner] retains the right to



 Case 1:20-cv-00184-TRM Document 7 Filed 08/21/20 Page 1 of 10 PageID #: 30
raise, by way of collateral review under § 2255, claims of ineffective assistance of counsel or

prosecutorial misconduct not known to the defendant by the time of the entry of judgment.” (Id.

at 5.)

         On April 9, 2018, after accepting the parties’ plea agreement, United States District Court

Judge Harry S. Mattice, Jr. conducted Petitioner’s sentencing hearing. Petitioner’s presentence

report classified him as a career offender pursuant to § 4B1.1 of the United States Sentencing

Guidelines based on prior Tennessee state-court convictions for arson and attempted aggravated

assault. (Doc. 25, at 5 in Case No. 1:17-cr-104.) Based on his career-offender classification,

Judge Mattice calculated Petitioner’s advisory guidelines range as 151 to 188 months’

imprisonment. (See Doc. 28 in Case No. 1:17-cr-104). Consistent with the terms of Petitioner’s

plea agreement, Judge Mattice sentenced Petitioner to 132 months’ imprisonment and three years

of supervised release. (Doc. 27 in Case No. 1:17-cv-104.) Petitioner did not appeal his

conviction or sentence, but, in his § 2255 motion, asserts that he “unequivocally instructed

sentencing counsel to file a notice of appeal on April 17, 2018 to challenge whether his

Tennessee arson constituted a crime of violence under the U.S. Sentencing Guidelines.” (Doc. 1,

at 2‒3 in Case No. 1:20-cv-184.)

         Petitioner filed a § 2255 motion on June 8, 2020 (Doc. 34 in Case No. 1:17-cr-104), and

filed an amended § 2255 motion on July 1, 2020 (Doc. 1 in Case No. 1:20-cv-184; Doc. 36 in

Case No. 1:17-cr-104).1 In his motion, Petitioner asserts that he is entitled to relief because: (1)

he received ineffective assistance of counsel because his prior arson conviction did not qualify as




1
 In another filing mailed on May 8, 2020, Petitioner referenced the Supreme Court’s decision in
United States v. Davis, 139 S.Ct. 2319 (2019), and requested that the Court appoint counsel to
determine whether he was properly classified as a career offender. (Doc. 32 in Case No. 1:17-cr-
104.)


                                      2
    Case 1:20-cv-00184-TRM Document 7 Filed 08/21/20 Page 2 of 10 PageID #: 31
a crime of violence and his counsel failed to object to his career-offender designation; (2) he is

“actually innocent” of his underlying career-offender designation; (3) he received ineffective

assistance of counsel when his counsel failed to file a notice of appeal after he instructed him to

do so; and (4) his underlying Tennessee arson conviction “was obtained in violation of [his]

Sixth and Fourteenth Amendment rights under the United States Constitution” and therefore

could not be relied upon to enhance his sentence under the United States Sentencing Guidelines.

(Doc. 1, at 5 in Case No. 1:20-cv-184.) Petitioner’s § 2255 motion is now ripe for the Court’s

review.

 II.      STANDARD OF LAW

          To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal” and

establish a “fundamental defect in the proceedings which necessarily results in a complete

miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

F.3d 427, 430 (6th Cir. 1998).

          Additionally, in ruling on a motion made pursuant to § 2255, the Court must determine

whether an evidentiary hearing is necessary. “An evidentiary hearing is required unless the

record conclusively shows that the petitioner is entitled to no relief.” Martin v. United States,

889 F.3d 827, 832 (6th Cir. 2018) (quoting Campbell v. United States, 686 F.3d 353, 357 (6th

Cir. 2012)); see also 28 U.S.C. § 2255(b). “The burden for establishing entitlement to an

evidentiary hearing is relatively light, and where there is a factual dispute, the habeas court must




                                   3
 Case 1:20-cv-00184-TRM Document 7 Filed 08/21/20 Page 3 of 10 PageID #: 32
hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Martin, 889 F.3d

at 832 (citations and internal quotations omitted). While a petitioner’s “mere assertion of

innocence” does not entitle him to an evidentiary hearing, the district court cannot forego an

evidentiary hearing unless “the petitioner’s allegations cannot be accepted as true because they

are contradicted by the record, inherently incredible, or conclusions rather than statements of

fact.” Id. When petitioner’s factual narrative of the events is not contradicted by the record and

not inherently incredible and the government offers nothing more than contrary representations,

the petitioner is entitled to an evidentiary hearing. Id.

III.   ANALYSIS

           A. Timeliness of Petition

       Title 28, United States Code, Section 2255(f) is a one-year statute of limitations on all

petitions for collateral relief under § 2255 running from the latest of: (1) the date when the

judgment of conviction becomes final; (2) the date when the impediment to making a motion

created by governmental action in violation of the Constitution or laws of the United States is

removed, if the movant was prevented from making a motion by such governmental action; (3)

the date when the right asserted was initially recognized by the Supreme Court, if that right has

been newly recognized by the Supreme Court and made retroactively applicable to cases on

collateral review; or (4) the date when the facts supporting the claim or claims presented could

have been discovered through the exercise of due diligence.

       In this case, Petitioner’s motion to vacate, set aside, or correct his sentence is not timely.

Petitioner did not appeal his conviction and sentence, so his judgment became final on April 23,

2018. See Fed. R. App. P. 4(b)(1)(A) (providing that a defendant’s notice of appeal must be filed

in the district court within fourteen days of the entry of judgment); Sanchez-Castellano v. United




                                   4
 Case 1:20-cv-00184-TRM Document 7 Filed 08/21/20 Page 4 of 10 PageID #: 33
States, 358 F.3d 424, 427 (6th Cir. 2004) (holding that “when a federal criminal defendant does

not appeal to the court of appeals, the judgment becomes final upon the expiration of the period

in which the defendant could have appealed to the court of appeals, even when no notice of

appeal was filed”). Even under the most liberal reading of Petitioner’s filings, he did not seek

relief under § 2255 until May 2020—more than two years after his judgment became final.2

Accordingly, his § 2255 motion is not timely under 28 U.S.C. § 2255(f)(1).3

        Additionally, nothing in the record supports equitable tolling of the one-year statute of

limitations applicable to Petitioner’s § 2255 motion. While the one-year statute of limitations

applicable to § 2255 motions is subject to equitable tolling, Solomon v. United States, 467 F.3d

928, 933, 935 (6th Cir. 2006), tolling is applied sparingly, Griffin v. Rogers, 399 F.3d 626, 635

(6th Cir. 2005). To be entitled to equitable tolling, a habeas petitioner must show: “‘(1) that he

has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way’ and prevented timely filing.” Lawrence v. Florida, 549 U.S. 327, 336 (2007) (quoting

Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).



2
  Additionally, Petitioner’s reference to the Supreme Court’s decision in Davis does not make his
motion timely under 28 U.S.C. § 2255(f)(3). In Davis, the Supreme Court held that the residual
clause set forth in 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague. 139 S. Ct. at 2336.
Even though Davis announced a new rule made retroactively applicable to cases on collateral
review, In re Franklin, 950 F.3d 909, 911 (6th Cir. 2020), none of Petitioner’s arguments
regarding whether he was properly classified as a career offender under the United States
Sentencing Guidelines implicate Davis. Accordingly, Petitioner’s motion is not timely under 28
U.S.C. § 2255(f)(3). See Wright v. Spaulding, 939 F.3d 695, 705 (6th Cir. 2019) (“A new case
matters only, if at all, because of the new legal arguments it makes available.” (emphasis in
original)).
3
  Petitioner does not assert that his motion is timely under § 2255(f)(2) or (4). Additionally,
Petitioner does not provide any facts suggesting that he filed his motion within one year of the
removal of an impediment created by Government action in violation of the Constitution or laws
of the United States or that he made his motion within one year of discovering new facts that
support his motion.


                                      5
    Case 1:20-cv-00184-TRM Document 7 Filed 08/21/20 Page 5 of 10 PageID #: 34
          In this case, Petitioner has not provided facts demonstrating that some extraordinary

circumstance prevented his timely filing the present motion or that he has been diligently

pursuing his rights. Petitioner asserts that he believed he had a direct appeal pending, but does

not allege any facts suggesting that he diligently pursued his rights with respect to that appeal or

with respect to his § 2255 motion after learning that his counsel did not file a notice of appeal.

Petitioner’s belief that an appeal was pending does not explain his inaction for two years after the

Court entered its judgment. Accordingly, Petitioner is not entitled to equitable tolling, and his

§ 2255 motion will be dismissed as untimely.

             B. Waiver

          Even if his § 2255 motion were timely, Petitioner has waived all his § 2255 arguments,

except for his arguments regarding ineffective assistance of counsel. The Sixth Circuit “has

consistently held that plea-agreement waivers of § 2255 rights are generally enforceable” and

that “a defendant in a criminal case may waive any right, even a constitutional right, by means of

a plea agreement.” Cox v. United States, 695 F. App’x 851, 853 (6th Cir. 2017) (internal

citations and quotation marks omitted). “To be valid, a waiver simply must have been entered

into knowing and voluntarily.” Id. (citing Davila v. United States, 258 F.3d 448, 451 (6th Cir.

2001)).

          In this case, Petitioner’s plea agreement states that he “knowingly and voluntarily waives

the right to file any motions or pleadings pursuant to 28 U.S.C. § 2255 or to collaterally attack

[his] conviction(s) and/or resulting sentence,” but that he “retains the right to raise, by way of

collateral review under § 2255, claims of ineffective assistance of counsel or prosecutorial

misconduct not known to the defendant by the time of the entry of judgment.” (Doc. 14, at 5 in

Case No. 1:17-cr-104.) Petitioner’s § 2255 motion does not allege any facts suggesting that his




                                   6
 Case 1:20-cv-00184-TRM Document 7 Filed 08/21/20 Page 6 of 10 PageID #: 35
waiver was not knowingly and voluntarily made. Accordingly, Petitioner has waived any

argument that he was improperly classified as a career offender under the United States

Sentencing Guidelines and any argument challenging the validity of his state-court arson

conviction.

              C. Merits of Petitioner’s Ineffective-Assistance-of-Counsel Claims

       In his motion, Petitioner argues his counsel was ineffective because his prior arson

conviction did not qualify as a crime of violence and his counsel failed to object to his career-

offender designation. (Doc. 1, at 6‒9 in Case No. 1:20-cv-184). Petitioner also argues that his

counsel was ineffective because he failed to file a notice of appeal after he instructed him to do

so. (Id. at 10‒11).

       To collaterally attack his conviction based on ineffective assistance of counsel, Petitioner

must establish “that [his] lawyers performed well below the norm of competence in the

profession and that this failing prejudiced [his] case.” Caudill v. Conover, 881 F.3d 454, 460

(6th Cir. 2018) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). The performance

inquiry requires the defendant to “show that counsel’s representation fell below an objective

standard of reasonableness.” Strickland, 466 U.S. at 688. The prejudice inquiry requires the

defendant to “show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694.

       There is a “strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id. at 689. Therefore, the Court should resist “the

temptation to rely on hindsight . . . in the context of ineffective assistance claims.” Carson v.

United States, 3 F. App’x 321, 324 (6th Cir. 2001); see also Strickland, 466 U.S. at 689 (“A fair

assessment of attorney performance requires that every effort be made to eliminate the distorting




                                   7
 Case 1:20-cv-00184-TRM Document 7 Filed 08/21/20 Page 7 of 10 PageID #: 36
effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

evaluate the conduct from counsel’s perspective at the time.”).

        To the extent Petitioner argues his counsel was ineffective for failing to object to his

career-offender designation, that argument fails on the merits.4 United States Sentencing

Guideline § 4B1.1 provides that a person is a career offender if: “(1) the defendant was at least

eighteen years old at the time the defendant committed the instant offense of conviction; (2) the

instant offense of conviction is a felony that is either a crime of violence or a controlled

substance offense; and (3) the defendant has at least two prior felony convictions of either a

crime of violence or a controlled substance offense.” Section 4B1.2 states:

        (a) The term “crime of violence” means any offense under federal of state law,
            punishable by imprisonment for a term exceeding one year that—

           (1) has as an element the use, attempted use, or threatened use of physical force
           against the person of another, or

           (2) is murder, voluntary manslaughter, kidnapping, aggravated assault, a forcible sex
           offense, robbery, arson, extortion, or the use or unlawful possession of a firearm
           described in 26 U.S.C. § 5845(a) or explosive material as defined in 18 U.S.C. §
           841(c).

        In this case, Petitioner appears to argue that his Tennessee state-court conviction for

arson does not qualify as a crime of violence under § 4B1.2, and, as a result, his counsel rendered

ineffective assistance by failing to object to his career-offender classification. (See Doc. 1, at 6‒

9 in Case No. 1:17-cv-104.) But, arson is an enumerated offense that qualifies as a crime of

violence under § 4B1.2(a)(2), and, the Sixth Circuit has held that “Tennessee arson comports

with generic arson on both the act and mens rea elements” for the purposes of determining



4
 To the extent Petitioner seeks to directly challenge his career-offender classification, that
argument is not a cognizable claim on collateral review. See Bullard v. United States, 937 F.3d
654, 657 (6th Cir. 2019) (holding that a petitioner “cannot challenge his classification as a career
offender under the Guidelines . . . on collateral review”).


                                      8
    Case 1:20-cv-00184-TRM Document 7 Filed 08/21/20 Page 8 of 10 PageID #: 37
whether arson qualifies as a violent felony as that term is defined under the Armed Career

Criminal Act. United States v. Buie, 960 F.3d 767, 773 (6th Cir. 2020) (holding that a conviction

under Tennessee’s arson statute qualifies as a violent felony under the Armed Career Criminal

Act). Although the definition of “crime of violence” under the United States Sentencing

Guidelines is not identical to the definition of “violent felony” under the Armed Career Criminal

Act, the Sixth Circuit has “treat[ed] a holding that a crime is categorically a violent felony under

the ACCA as controlling as to whether that same crime is a crime of violence under § 4B1.1.”

United States v. Hibbit, 514 F. App’x 594, 597 (6th Cir. 2013). Accordingly, the Court properly

classified Petitioner as a career offender, and his counsel was not ineffective for failing to object

to his career-offender classification at sentencing.

       Finally, Petitioner’s argument that his counsel was ineffective for failing to file a notice

of appeal despite his instructions to do so would typically require the Court to conduct an

evidentiary hearing. See Pola v. United States, 778 F.3d 525, 533‒36 (6th Cir. 2015) (vacating a

district court’s denial of a § 2255 motion and remanding for an evidentiary hearing based on

allegations that counsel was ineffective for failing to follow a petitioner’s instructions to file a

notice of appeal). As explained above, however, Petitioner’s § 2255 motion is not timely.

Accordingly, the Court will not conduct an evidentiary hearing to determine whether Petitioner’s

counsel rendered ineffective assistance in failing to file a notice of appeal.

IV.    CONCLUSION

       For the reasons stated herein, Petitioner’s motions to set aside, vacate, or correct his

sentence filed pursuant to 28 U.S.C. § 2255 (Docs. 34, 36 in Case No. 1:17-cr- 104; Doc. 1 in

Case No. 1:20-cv-184) are DENIED. Should Petitioner give timely notice of an appeal from this

order, such notice will be treated as an application for a certificate of appealability, which is




                                   9
 Case 1:20-cv-00184-TRM Document 7 Filed 08/21/20 Page 9 of 10 PageID #: 38
hereby DENIED since he has failed to make a substantial showing of the denial of a

constitutional right or “that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court [is] correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000); see also 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b).

       SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                  10
Case 1:20-cv-00184-TRM Document 7 Filed 08/21/20 Page 10 of 10 PageID #: 39
